DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-11, and 13 are allowed. 
Kanamori et al. (US 2014/0092227, hereinafter Kanamori) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Kanamori fails to teach or suggest “…a plurality of polarization pixels with a plurality of polarization directions are provided in a first array to extract polarization components by a filter process of the plurality of pixel signals arranged in a polarization order in a rotation direction; rearrange the plurality of pixel signals into a second array in which one of a horizontal direction or a vertical direction is the polarization order in the rotation direction; and apply the filter process based on the plurality of rearranged pixel signals 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 9-11 recite similarly allowed limitations.
Dependent claims 3-8 and 13 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanamori is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Kanamori discloses, an information processing apparatus comprising: a filter processing section (110) configured to use pixel signals of a polarization image generated by an imaging apparatus in which polarization pixels with a plurality of polarization directions are provided in a given array to extract polarization components by a filter process of the pixel signals arranged in a polarization order in a given rotation direction (figs 6 and 18).
 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696